United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3832
                        ___________________________

                                   Cheri Rodgers

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

    Curators of the University of Missouri System, in Official Capacity as a state
 entity; The Student Electronic Media Association at UMSL, in Private and State
      Capacity; Orinthia Montague, Individually and in her official capacity as
 Associate Vice Provost of Student Affairs and UM-System’s Designated Primary
 Officer; Curtis Coonrod, individually and in his official capacity as UMSL’s Vice
    Provost of Student Affairs; Glen Hahn Cope, individually and in his official
     capacity as UMSL’s University Provost and Vice Chancellor for Academic
Affairs; Deborah Burris, individually and in her official capacity as UMSL’s Chief
    Diversity Officer and Director of UMSL’s Office of Equal Opportunity; PhD
       Deborah Nobel-Triplett, individually and in her official capacity as the
  UM-System’s Assistant Vice President for Academic Affairs; Miriam Huffman,
   individually and in her official capacities as Student Mediator and Director of
Student Life at UMSL; D’andre Braddix, individually and in his official capacities
  as UMSL Vice Provost Assistant, UM-System’s Designated Primary Officer at
  UMSL, Asst. Dean Student Conduct and Community Standards, Student Court
  Advisor, and Student Life Project Support Specialist; Helen Ward, individually
and in her official capacity as Administrative Assistant to UMSL Office of Student
    Affairs; Tanisha Stevens, individually and in her official capacity as Student
 Advocate of UMSL’s Office of Academic Affairs; Charles Granger, individually
  and in his official capacity as a Faculty Member and Student Advisor at UMSL
     Department of Biology; Marcel Bechtholdt, individually and in his official
  capacities as an UMSL Faculty Professor, UMSL’s Information Tech, Services
System Administrator, and SEMPA Faculty Advisor; Craig Robinson, individually
   and in his official capacities as SEMPA Treasurer and UMSL’s Supervisor of
  Environmental Health & Safety Dept.; Keith Robinson, individually and in his
      official capacities as SEMPA Station Manager and UMSL’s Information
Technology Services Systems Administrator; Frank Schmidt, Officer, individually
and in his official capacities as a Missouri State Police Officer and UMSL Campus
Police Officer; Brandon Burton, Officer, individually and in his official capacities
as a Missouri State Police Officer and UMSL Campus Police Officer; Ethan Chou,
individually and in his official capacities as Chief Justice of UMSL Student Court
 and as UMSL’s authorized decision maker; Ryan Ordway, individually and in his
   official capacities as SEMPA’s Outgoing Vice President, UMSL TV GM, and
    UMSL’s authorized decision maker; Tiffany Axton, individually and in her
  official capacities as SEMPA 2009 V.P., SEMPA 2010 President, and UMSL’s
  authorized decision maker; Steven Engelmeyer, individually and in his official
 capacities as SEMPA’s past 2008 President, a 2009-2010 Station Executive, and
UMSL’s authorized decision maker; John Edwards, individually and in his official
capacities as SEMPA’s Sports Director and as UMSL’s authorized decision maker

                      lllllllllllllllllllll Defendants - Appellees
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: September 4, 2015
                            Filed: September 10, 2015
                                  [Unpublished]
                                  ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.




                                          -2-
        Cheri Rodgers appeals the district court’s1 dismissal of her civil action. Upon
careful de novo review, see Yankton Sioux Tribe v. U.S. Dep’t of Health & Human
Servs., 533 F.3d 634, 639 (8th Cir. 2008), we conclude, for the reasons explained in
the district court’s thorough September 29, 2014 Memorandum and Order, that res
judicata bars Rodgers’s claims brought under federal law and the Missouri Human
Rights Act (MHRA), see Banks v. Int’l Union Elec., Elec., Technical, Salaried &
Mach. Workers, 390 F.3d 1049, 1052-53 (8th Cir. 2004). We further conclude that
the court was within its discretion to decline to exercise supplemental jurisdiction
over Rodgers’s state-law tort claims for intentional and negligent infliction of
emotional distress. See Johnson v. City of Shorewood, Minn., 360 F.3d 810, 819 (8th
Cir. 2004). As to Rodgers’s remaining arguments on appeal, the court did not abuse
its discretion in denying reconsideration, see United States v. Metro. St. Louis Sewer
Dist., 440 F.3d 930, 933 (8th Cir. 2006), and the newly raised complaint regarding
judicial bias fails, see Fletcher v. Conoco Pipe Line Co., 323 F.3d 661, 663-65 (8th
Cir. 2003).

        Accordingly, we affirm the district court’s judgment, although we modify it to
clarify that dismissal of the state-law tort claims for intentional and negligent
infliction of emotional distress is without prejudice, see Labickas v. Ark. State Univ.,
78 F.3d 333, 335 (8th Cir. 1996) (per curiam), consistent with the district court’s
rulings in its Memorandum and Order. The pending motion is denied.
                        ______________________________




      1
       The Honorable John A. Ross, United States District Judge for the Eastern
District of Missouri.

                                          -3-